McKenna, Circuit Judge.
The facts in this case justified an injunction and the equitable jurisdiction of the court. The contending devices are for lighting and extinguishing gas by “one impulse,” through the agency of electricity. We think the defoudant’s device is an infringing imitation of claimant’s device. The substantial resemblances in structure and friction were clearly delineated by the learned judge who tried the ease in the circuit court, and we concur in his reasoning and conclusions. Judgment is affirmed.